This is an action to recover upon a fire insurance policy upon a stock of goods destroyed by fire. The question raised is whether or not there was an assignment of an interest in the property by plaintiff to one Stewart, or such a change of possession as would prevent plaintiff recovering under the terms of the policy. The court found that plaintiff owned the property. The evidence is that he purchased the store and paid therefor, and installed Stewart as his agent and employee in charge thereof, permitting Stewart to conduct the business in the latter's name as owner, under an agreement by which Stewart was to receive $125 a month and was to be given a half interest in the business as soon as the profits amounted to two thousand dollars (the estimated value of a half interest in the business). This was an agreement of employment, by which the employee was to be paid upon the basis of a stated salary and a proportion of the profits. He was not to share in the losses and his ownership in the business was contingent upon the profits amounting to enough to purchase a half interest therein. The finding of the court that Brown owned the property is supported by the evidence.
The judgment is therefore affirmed.
Melvin, J., and Victor E. Shaw, J., pro tem., concurred.